In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Sherwood, J.), dated September 27, 2005, which granted the defendant’s motion, inter alia, to vacate a judgment of the same court entered October 18, 2004, upon its default in appearing or answering, which, after an inquest, was in favor of them and against the defendant in the principal sum of $250,000.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion, inter alia, to vacate the default judgment (see CPLR 5015 [a] [1]; Seccombe v Serafina Rest. Corp., 2 AD3d 516 [2003]; Perez v Linshar Realty Corp., 259 AD2d 532, 533 [1999]; cf. Labella v Willis Seafood, 296 AD2d 382 [2002]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.